Citation Nr: 1124579	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-38 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for dental disability for compensation purposes.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability.

3.  Entitlement to service connection for the low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to December 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in November 2008, and a substantive appeal was received in December 2008.  

A claim for service connection for dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161

The Board observes that the issues of entitlement to service connection for low back disability, right shoulder disability, mental confusion and gastrointestinal disability were also on appeal and addressed in a February 2005 statement of the case.  However, as determined by the Board in a November 2007 decision, the Veteran did not submit a substantive appeal with respect to these issues and, in turn, were not considered in appellate status.  Further, the November 2007 Board decision also remanded the issue of entitlement to service connection for an acquired psychiatric disability.  However, a subsequent February 2008 rating decision granted service connection for an acquired psychiatric disorder.  Thus, as this was a full grant of the benefit sought on appeal, this issue is also not in appellate status.  

The issue of entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disorder was also on appeal and a statement of the case was issued in July 2008.  Further, the issues of service connection for muscle pain, joint pain, sleep disorder, and cardiovascular disease as well as whether new and material evidence had been submitted to reopen claims for headaches, chronic fatigue, gastrointestinal disability and hypertension were also on appeal and addressed in an April 2010 statement of the case.  However, the Veteran failed to file substantive appeals with respect to both of these statements of the case.  Accordingly, these issues are also not in appellate status.   

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's dental disability is not a disorder for which service connection can be granted for compensation purposes as it is not a result of trauma in service, nor was he a prisoner of war.

2.  Service connection for low back disability was denied by the RO in an August 2004 rating decision; a notice of disagreement was received in October 2004 and a statement of the case was issued in February 2005; the Veteran did not file a substantive appeal with respect to this issue.

3.  Certain evidence received since the August 2004 rating decision in connection with the low back disability claim is not cumulative or redundant of evidence of record in August 2004 and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Service connection for dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2010).

2.  The August 2004 rating decision, which denied entitlement to service connection for low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
3.  New and material evidence has been received since the August 2004 rating decision denying service connection for low back disability and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the matter of compliance with the VCAA for the issues pertaining to the low back, it will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  

Duty to Notify

The record shows that in a March 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection for a dental disability.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2008, which was prior to the June 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records and lay statements.  The Board observes that the Veteran has indicated that he has applied for Social Security Administration (SSA) disability benefits.  However, the Board finds that these records are not necessary in order to make a final determination with respect to the issue of dental disability because the Veteran has specifically indicated that he applied for these benefits in connection with his low back disability.  Moreover, as the current claim relies on the fact of whether the Veteran incurred some sort of dental trauma in service, these records would not be pertinent as they would not show any sort of trauma that had occurred in service.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to the issue of dental disability, the Board observes that a VA examination with nexus opinion is not required in order to make a final adjudication in this case.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the occurrence of a dental trauma in service.  Moreover, given the absence of any competent evidence of dental problems until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology.  The service treatment records do not reflect the occurrence of a dental trauma.  As explained later in this decision, to the extent the Veteran claims that any treatment during service constituted a dental trauma, the Board does not find such assertions to be credible.   Because the evidence does not establish that the Veteran suffered "an event, injury or disease in service," it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence that a dental trauma occurred in service.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of service connection for dental disability. 

Service connection for Dental Disability

The Veteran is claiming entitlement to service connection for dental disability for compensation purposes.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

Veterans having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function (Class I).  Veterans having a service-connected non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected non-compensable condition or disability (Class II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the purposes of determining whether a veteran has Class II (a) eligibility for dental care under 38 C.F.R. § 17.161, the term "service trauma" does not include the intended effects of treatment provided during service.  See VAOPGCPREC 5-97.

The Board acknowledges that service treatment records reflect that the Veteran underwent dental treatment while in service.  Specifically, treatment records in 1989 showed that the Veteran reported with pain of tooth no. 14.  The assessment was traumatic occlusion.  It appears that the Veteran had a root canal done in 1990.  Prior to being deployed, the Veteran had a temporary filling placed in December 1991.  Follow up service treatment records showed that in February 1992, the Veteran was deployed with a class III dental due to a root canal problem with the left upper molar.  The temporary restoration had failed and the Veteran was experiencing increasing pain.  Subsequently, tooth no. 14 was extracted.  Treatment records showed that the Veteran had a post extraction infection of the left maxilla in September 1992.  However, follow up notations in October 1992 showed that the Veteran was healing well.  It does not appear that a service discharge examination is of record.

There are no post service dental treatment records.  In his January 2008 claim, the Veteran asserted that he experienced a failed root canal and had pain and infections in the left upper molar.  He provided that there was not sufficient dental care in Southwest Asia to take care of his problems.  Upon return, the upper left molar was pulled, but had several subsequent infections.  He asserted that he was never given proper dental treatment during his service.  In his notice of disagreement, he indicated that he was seeking a bridge to fill the gap where the tooth was extracted as well as zero percent service connection.  

The evidence as outlined above clearly shows that the Veteran did not experience dental trauma during service.  Significantly, the Veteran has never claimed that he experienced any sort of trauma.  Moreover, he has never claimed to be a POW.  As pointed out above, the need for subsequent extractions can never be deemed dental trauma and the intended results of dental treatment during service also does not constitute dental trauma.  It appears that the Veteran is primarily seeking treatment for his tooth no. 14 extraction, which, as noted above, has been referred back to the appropriate VA Medical Center.  Accordingly, service connection for compensation purposes must be denied.  

The Board recognizes, however, that there is the possibility that the unintended results of medical treatment due to military negligence or malpractice might constitute service trauma.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  While the Veteran has asserted that he did not receive proper treatment while in service, there is no evidence of negligence or malpractice.  On the contrary, service treatment records showed that he continued to receive appropriate treatment for his dental problems.  Although there was an indication that while he was deployed to Saudi Arabia that the necessary dental treatment could not be done there, it was clearly noted that if he proceeded to worsen, the Veteran would be sent to a location where it could be treated.  Importantly, as soon as he returned, the tooth causing the pain and discomfort was extracted.  Although there were subsequent infections, an October 1992 indicated that it was healing well.  Moreover, another October 1992 treatment record showed that treatment options were discussed with the Veteran, but he opted for no treatment at that time.  It is also noted that the question of whether there was negligence or malpractice is clearly medical in nature, and there is nothing in the service records to suggest such negligence or malpractice.  Accordingly, to the extent that the Veteran is arguing that there was dental trauma during service as a result of medical negligence or malpractice, the Board finds that as the preponderance of the evidence is against such a finding, his assertions cannot be deemed credible.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for dental disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

New and Material Evidence to Reopen a Claim for Low Back Disability

The present appeal also involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability.  Entitlement to service connection for low back disability was denied in an August 2004 rating decision.  The Veteran submitted a notice of disagreement in October 2004 and the RO issued a statement of the case in February 2005.  However, as determined in November 2007 Board decision, the Veteran failed to file a substantive appeal with respect to this issue.  Under the circumstances, the August 2004 rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the August 2004 rating decision, additional evidence has become part of the record, including private and VA treatment record as well as statements from the Veteran.  Importantly, an April 2006 private treatment record showed that the Veteran reported ongoing back pain for 12 to 15 years.  Further, a December 2006 VA treatment record indicated that the Veteran reported chronic low back pain for the last 15 years.  In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  The statements by the Veteran during the course of treatment indicated that he had begun experiencing back pain during service.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Therefore, in light of the Veteran's statements and in accordance with Shade, the Board finds that the additional evidence submitted since the August 2004 rating decision is new and material.  The evidence is not redundant of evidence already in the record in August 2004, and the evidence relates to the unestablished fact of whether the Veteran's low back disability manifested in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for low back disability is reopened.  38 U.S.C.A.  § 5108.


ORDER

Entitlement to service connection for dental disability for compensation purposes is not warranted.  To that extent, the appeal is denied. 

New and material evidence has been received to reopen the issue of entitlement to service connection for low back disability.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.


REMAND

The present appeal includes the issue of entitlement to service connection for low back disability.  The Veteran was afforded a VA examination in July 2004 during which the examiner indicated that the Veteran's degenerative disc disease was at least as likely as not related to military service.  However, given the lack of documentation of any low back injury in the service treatment records, the Board finds it significant that the examiner failed to offer any sort of rationale for the opinion provided.  Thus, the Board must find that this examination is not sufficient for appellate review and the Veteran should be afforded another VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); and see also Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Further, at a July 2011 VA examination for an unrelated disorder, the Veteran indicated that he had applied for SSA disability benefits for his low back injury.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet.App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The Board also observes that pertinent evidence, specifically VA treatment records,  was associated with the claims file after the November 2008 statement of the case that had not been considered by the RO.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R.  § 20.1304(c).  
  
Lastly, in light of the need to remand for other matters, the RO should also take appropriate action to obtain all VA treatment records from July 2010 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from July 2010 to the present. 

2.  Appropriate action should be taken to contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.
 
3.  The Veteran should be scheduled for a VA  examination to determine the nature, extent and etiology of any currently manifested back disability.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current back disability is related to service, to include his duties as a fire protection specialist.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the RO should review the expanded record, to specifically include all the evidence received since the November 2008 statement of the case, and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


